The Court of Claims providently exercised its discretion in denying the claimant’s petition for leave to file a late claim. Upon weighing the statutory factors set forth in Court of Claims Act § 10 (6) (see Edens v State of New York, 259 AD2d 729, 730 [1999]; Holly v State of New York, 191 AD2d 678 [1993]), the Court of Claims properly determined that the claimant failed to come forth with a reasonable excuse for his failure to file a timely claim and failed to demonstrate that his claim was potentially meritorious. Dillon, J.E, Leventhal, Belen, Austin and Cohen, JJ., concur.